Order entered January 29, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01147-CV

    ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN FUENTES,
                                Appellants

                                                 V.

                                   FREDDIE PRICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03907-B

                                             ORDER
       Before the Court is court reporter LaToya Young-Martinez’s fifth request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record received January 27, 2020 filed as of the date of this order.

       As the clerk’s record has been filed, we ORDER appellants to file their opening brief(s)

no later than February 18, 2020.

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE